DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/02/2021 have been fully considered but they are not persuasive. The applicant has made the argument that the triangular valleys described in the Asplund reference are not triangular in shape and thus do not teach the triangular valleys claimed. The examiner respectfully disagrees with the assertion that the valleys of Asplund are not triangular valleys. Per the definition of triangular (of, relating to, or shaped like a triangle (triangular. (n.d.) American Heritage® Dictionary of the English Language, Fifth Edition. (2011))) the shape of the valleys of Asplund (see Annotated Fig. 1, Element B1) have a shape relating to, or shaped like, a triangle. Thus, per the broadest reasonable interpretation of the claim this structure meets the definition of triangular. It is further noted that further cited prior art references (GB 848569 A) and (US 3411720) also teach triangular peaks projecting into triangular valleys and thus these references could be used to obviate triangular valleys being known in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Asplund et al. (US 4166584, hereafter Asplund) in view of Lofgren et al. (US 6325308, hereafter Lofgren).

Regarding Claim 1, Asplund teaches an apparatus for refining fibrous material comprising:
A plate (Fig. 6, Element 30) having a refining zone (Fig. 6, Element 41) disposed between an inner edge (Fig. 6, Element 40) and an outer edge (Fig. 6, Element 66) of the plate (Fig. 6, Element 30)
The refining zone (Fig. 6, Element 41) including a plurality of bars (Fig. 3, Element 67) and grooves (Fig. 6, Element 51) arranged in an alternating configuration and extending in a generally radial direction along the plate (Fig. 6, Element 30) from the inner edge (Fig. 6, Element 40) toward the outer edge (Fig. 6, Element 66)
Wherein each groove (Fig. 6, Element 51) is positioned between a first bar and a second bar (Fig. 3, Element 47)
The first and second bars (Fig. 3, Element 47) each having a side wall (Fig. 3, Element 47) facing a corresponding groove (Fig. 3, Element 51)
The side wall (Fig. 3, Element 47) extending upwardly from a base surface (Fig. 3, Element 30) of the groove (Fig. 3, Element 51)
A plurality of teeth (Fig. 3, Element 51) (teeth which rise up from the pocket grooves) arranged within each groove (Fig. 3, Element 51)
Each tooth (Fig. 3, Element 51)) extending across the groove (Fig. 3, Element 51) from the side wall (Fig. 3, Element 47) of the first bar to the side wall (Fig. 3, Element 47) of the second bar
Each tooth (Fig. 6, Element 51) having a ramp (Fig. 6, Element 72) extending upwardly from the base surface of the groove (Fig. 6, Element 51) toward a peak (Fig. 6, Element 51) and a tail (Annotated Fig. 1, Element A) extending downwardly from the peak (Fig. 6, Element 51) toward a valley (Fig. 6, Element 73)
Wherein the plurality of teeth (Fig. 6, Element 51) within each groove together form a wave-like profile of alternating triangular peaks (Annotated Fig. 1, Element B2) and triangular valleys (Annotated Fig. 1, Element B1) to help impede the flow of fibrous material.
	Asplund does not teach that the plate is broken up into plate segments. However, Lofgren, in the same field of refining discs for fibrous material, teaches a refiner disc broken up into plate segments (Fig. 4, Element 54). It would have been obvious to one skilled in the art prior to the effective filing date to have broken up the plate of Asplund into plate segments as this would allow the replacement or 

    PNG
    media_image1.png
    484
    311
    media_image1.png
    Greyscale

Annotated Fig. 1 (per Asplund, Fig. 6)


Regarding Claim 4, the modified Asplund does not teach that a height of the peak for each of the plurality of teeth arranged within each groove range is not uniform. However, Lofgren teaches teeth (Figs. 5 & 6, Elements 72 & 70 respectively) disposed within a groove (Fig. 7, Element 62) which are not uniform in height. It would have been obvious to one skilled in the art prior to the effective filing date to have not all of the teeth disposed within the groove be uniform in height as this combination of surface and subsurface teeth would allow the change in the time the fibrous material spends within the refining area.

Regarding Claim 5, the modified Asplund does not teach that at least one tooth within the groove has a concave ramp extending toward the peak and a convex tail extending downwardly toward 

    PNG
    media_image2.png
    262
    188
    media_image2.png
    Greyscale

Annotated Fig. 2 (per Lofgren, Figs. 5 & 6)


Regarding Claim 21, the modified Asplund teaches:
The teeth (Fig. 3, Elements 51 & 52) are arranged to form a plurality of bands of teeth (Annotated Fig. 3, Element G) extending across the refining zone, such that the peaks of each tooth (Fig. 3, Elements 51 & 52) within a corresponding band of teeth is arranged along an arc line extending across the alternating bars and grooves from the first peripheral edge to the second peripheral edge of the plate segment. 

    PNG
    media_image3.png
    417
    468
    media_image3.png
    Greyscale

Annotated Fig. 3 (per Asplund, Fig. 3)


Allowable Subject Matter
Claims 14-20 allowed.
Claims 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
With regard to Claims 6-8 & 13 it is the opinion of the Examiner that the art of record neither anticipates nor renders obvious at least a first tooth in the plurality of teeth within at least one of the grooves includes a first slanted peak that is continuously sloped as it extends across the groove from the side wall of the first bar to the side wall of the second bar, the slanted peak having a first height 
The closest prior art Gingras (US 6607153), discloses a dam (tooth) (Fig. 3, Element 46) which is disposed within a groove (Fig. 2, Element 34) which extends between the sidewalls of two bars (Fig. 2, Element 62 & 68). This dam (Fig. 2, Element 46) has a first height (Fig. 2, Element 50) adjacent the sidewall of the first bar (Fig. 2, Element 62) and a second height (Fig. 2, Element 56) adjacent the sidewall of the second bar (Fig. 2, Element 68) and wherein the first height is different from the second height. Additionally, this dam (Fig. 2, Element 46) has a slanted peak (Annotated Fig. 5, Element A (below)) which allows the dam to transition from the first height to the second height. The prior art does not teach that this slanted peak is continuously sloped as it extends across the groove.
Gingras alone, or in combination with any other prior art, does not anticipate or render obvious the claimed invention.

    PNG
    media_image4.png
    236
    361
    media_image4.png
    Greyscale

Annotated Fig. 5 (per Gingras, Fig. 3)


With regard to Claims 9-12 it is the opinion of the Examiner that the art of record neither anticipates nor renders obvious wherein at least a first tooth in the plurality of teeth within at least one 
The closest prior art Gingras (US 6607153), discloses a dam (tooth) (Fig. 3, Element 46) which is disposed within a groove (Fig. 2, Element 34) which extends between the sidewalls of two bars (Fig. 2, Element 62 & 68). This dam (Fig. 2, Element 46) has a first height (Fig. 2, Element 50) adjacent the sidewall of the first bar (Fig. 2, Element 62) and a second height (Fig. 2, Element 56) adjacent the sidewall of the second bar (Fig. 2, Element 68) and wherein the first height is different from the second height. Additionally, this dam (Fig. 2, Element 46) has a slanted peak (Annotated Fig. 5, Element A) which allows the dam to transition from the first height to the second height. The prior art does not teach that this partial dam would be rotated about an axis extending along the groove.
A further prior art Garnier et al. (US 5836525) teaches partial dams (Fig. 16, Element 39) disposed within a groove (Fig. 16, Element 40) extending between bars (Fig. 16, Element 43). This prior art further teaches that the dams can be organized in an alternating fashion (Annotated Fig. 6, Element B (below)) which would have the dams rotated about an axis which is perpendicular to the base of the groove. However, this prior art also does not teach that the partial dam would be rotated about an axis extending along the groove.
Thus Gingras & Garnier alone, or in combination with any other prior art, do not anticipate or render obvious the claimed invention.

    PNG
    media_image5.png
    409
    508
    media_image5.png
    Greyscale

Annotated Fig. 6 (per Garnier, Fig. 15)


The following is an examiner’s statement of reasons for allowance:
With regard to Claims 14-17 it is the opinion of the Examiner that the art of record neither anticipates nor renders obvious at least a first tooth in the plurality of teeth within at least one of the grooves includes a first slanted peak that is continuously sloped as it extends across the groove from the side wall of the first bar to the side wall of the second bar, the slanted peak having a first height adjacent the side wall of the first bar and a second height adjacent the side wall of the second bar, wherein the first height is different from the second height. Searching by the Examiner yielded the prior art as cited below:
The closest prior art Gingras (US 6607153), discloses a dam (tooth) (Fig. 3, Element 46) which is disposed within a groove (Fig. 2, Element 34) which extends between the sidewalls of two bars (Fig. 2, Element 62 & 68). This dam (Fig. 2, Element 46) has a first height (Fig. 2, Element 50) adjacent the 
Gingras alone, or in combination with any other prior art, does not anticipate or render obvious the claimed invention.
With regard to Claims 18-20 it is the opinion of the Examiner that the art of record neither anticipates nor renders obvious wherein at least a first tooth in the plurality of teeth within at least one of the grooves is rotated relative to a central axis extending along the groove. Searching by the Examiner yielded the prior art as cited below:
The closest prior art Gingras (US 6607153), discloses a dam (tooth) (Fig. 3, Element 46) which is disposed within a groove (Fig. 2, Element 34) which extends between the sidewalls of two bars (Fig. 2, Element 62 & 68). This dam (Fig. 2, Element 46) has a first height (Fig. 2, Element 50) adjacent the sidewall of the first bar (Fig. 2, Element 62) and a second height (Fig. 2, Element 56) adjacent the sidewall of the second bar (Fig. 2, Element 68) and wherein the first height is different from the second height. Additionally, this dam (Fig. 2, Element 46) has a slanted peak (Annotated Fig. 5, Element A) which allows the dam to transition from the first height to the second height. The prior art does not teach that this partial dam would be rotated about an axis extending along the groove.
A further prior art Garnier et al. (US 5836525) teaches partial dams (Fig. 16, Element 39) disposed within a groove (Fig. 16, Element 40) extending between bars (Fig. 16, Element 43). This prior art further teaches that the dams can be organized in an alternating fashion (Annotated Fig. 6, Element B (below)) which would have the dams rotated about an axis which is perpendicular to the base of the 
Thus Gingras & Garnier alone, or in combination with any other prior art, do not anticipate or render obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN SCHOMMER whose telephone number is (571)270-7988.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays 07:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN SCHOMMER/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725